IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MALCOLM TROY MCGHEE,                NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D13-6171
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 4, 2015.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Jason Cromey, Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, and Justin D. Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.